JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed April 28, 2015, and June 4, 2015, be affirmed. The district court correctly dismissed the complaint under the doctrine of res judicata. See Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (“Under res judicata, a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action.”); Natural Res. Def. Council v. EPA, 513 F.3d 257, 261 (D.C.Cir.2008) (“[Cjlaim preclusion is also intended to prevent litigation of matters that should have been raised in an earlier suit.”) (internal quotation marks and emphasis omitted). Appellant does not dispute that this case and his prior case in the United States District Court for the Eastern District of Pennsylvania share the same nucleus of facts. See Drake v. FAA, 291 F.3d 59, 66 (D.C.Cir.2002) (“Whether two cases implicate the same cause of action turns on whether they share the same ‘nucleus of facts.’”). To the extent appellant alleges that the prior decision was obtained through fraud, he offers only unsupported and conclusory allegations.
Pursuant to D.C. Circuit Rule 36, this disposition will not be. published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.